SAFFOLI), J.
The appeal is from a judgment by default, rendered in favor of the appellees, against the appellant, as garnishee. The garnishment, was in aid of a suit pending between the appellees as plaintiffs, and D. Smith as defendant. The error assigned is, the judgment against the defendant Smith was by default, and the summons was not signed by the clerk. The record shows this to be so. The judgment against the defendant, Smith, is void for want of jurisdiction of his person. Winnemore v. Mathews, 45 Ala. 449. Without a valid judgment against him, in favor of the plaintiffs, the garnishee would not be protected. Flash, Hartwell & Co. v. Paul, Cook Co. 29 Ala. 141; Dew v. The Bank of Alabama, 9 Ala. 323.
The judgment is reversed, and a judgment will be rendered in this court, discharging the garnishee, and imposing the costs of this appeal, and of the garnishment proceeding in the court below, on the appellees.